Citation Nr: 0307239	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-00 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to the assignment of a disability evaluation 
higher than 50 percent for post traumatic stress disorder 
(PTSD) with panic attacks and agoraphobia for the period 
between October 27, 1988 and July 22, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned a total schedular rating 
for PTSD with panic attacks and agoraphobia [hereinafter 
referred to as PTSD], effective from July 22, 1997.   

Although the present appeal has been couched in terms of 
clear and unmistakable error and, alternatively, in terms of 
an earlier effective date claim, the issue before the Board 
is more appropriately considered in terms of disagreement 
with the June 24, 1997 rating decision that established 
service connection for PTSD and assigned a 50 percent rating 
retroactive to October 27, 1988.  The legal principles 
relating to clear and unmistakable error pertain to revision 
of otherwise final decisions, which simply have no bearing 
with respect to decisions on current appeal that have not 
achieved such a state of finality contemplated by 38 C.F.R. 
§ 3.104 (2002).  Moreover, given that a total schedular 
rating for PTSD was assigned pursuant to an October 1998 
rating, effective from July 22, 1997, considering the claim 
simply in terms of an earlier effective date for a total 
rating operates to the veteran's prejudice because it 
disregards any intermediate evaluation between the 50 percent 
rating assigned between October 27, 1988 and July 22, 1997.  
Inasmuch as the claim has effectively been approached from 
that perspective by both the RO and the veteran, the Board 
perceives no prejudice in proceeding with adjudication of the 
claim as adjusted on the first page of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's PTSD with panic attacks and agoraphobia for 
the period between October 27, 1988 and July 22, 1997 is not 
productive of more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened effect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for post-traumatic stress disorder with panic attacks 
and agoraphobia for the period between October 27, 1988 and 
July 22, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§  
3.159, 4.1, 4.7, Part 4, 4.130 (prior to November 7, 1996), 
4.132 (from November 7, 1996), Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the President 
signed into law legislation that enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
November 2, 2001, the RO notified the veteran of the change 
in the law and indicated that it was developing and would 
consider his claim pursuant to that law.  As explained below, 
a review of the record reflects that the RO indeed undertook 
all development necessary to comply with the VCAA and then 
readjudicated the veteran's claim based on all of the 
evidence of record.  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  Specifically, in rating decisions dated in October 
1998 January 2003, letters notifying the veteran of those 
decisions, and a supplemental statement of the case issued in 
January 2003, the RO informed the veteran of the reasons for 
which his claim had been denied, notified him of the evidence 
needed to substantiate his claim and the regulations 
pertinent to that claim, and provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claim.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
available evidence relevant to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  For instance, the RO secured and 
associated with the claims file evidence identified by the 
veteran as being pertinent to his claim, including VA and 
private treatment records.  The veteran has not reported, and 
the Board is not aware of, any other outstanding evidence 
that needs to be obtained in support of the veteran's claim.  
The RO also developed the medical evidence of record to the 
extent necessary to decide the veteran's claim.  
Specifically, the RO afforded the veteran multiple VA 
psychiatric examinations and private medical records were 
additionally considered.

In this case, there is simply no other information or 
assistance the RO could provide the veteran to aid in 
developing his claim.  Inasmuch as the RO notified the 
veteran of the evidence needed to substantiate his claim and 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of that claim, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The Board notes that service connection was established for 
PTSD pursuant to a June 24, 1997 rating, which acknowledged 
the disability as 50 percent disabling effective from October 
27, 1988.  A November 1997 rating increased the evaluation to 
70 percent effective from August 12, 1997.  In December 1997, 
a claim was made that the 70 percent evaluation be made 
retroactive to October 27, 1988, the date the claim was 
initiated.  Also in December 1997, a claim for entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities from October 27, 
1988.  Thereafter, a total schedular rating was assigned 
pursuant to an October 1998 rating, effective from July 22, 
1997.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's disability is evaluated pursuant to Diagnostic 
Code 9411.  During the pendency of the veteran's appeal, the 
rating criteria for this code section were changed effective 
November 7, 1996.  See, Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. 52,695 (1996) (to be codified 
at 38 C.F.R. § 4.130).  The United States Court of Veterans 
Appeals has held in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that, when the law or regulations change after a 
claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  The RO 
considered both the old and new criteria.  See Supplemental 
Statement of the Case dated in September 2000.

Under the former diagnostic criteria, Diagnostic Code 9411 
provided that a 30 percent disability rating would be 
assigned where there was a definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
social impairment.  A 50 percent rating would be assigned 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels was so reduced 
as to result in considerable industrial impairment.  A 
70 percent disability evaluation would be assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment of the ability to obtain and 
retain employment.  A 100 percent evaluation required that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (before November 7, 1996).  

The new rating criteria provide that a 30 percent rating will 
be assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), to such symptoms such 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long- and short-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411 
(from November 7, 1996). 

It bears emphasis, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  Thus, 
for the period between October 27, 1988 and November 7, 1996 
only the old evaluation criteria are for consideration.  
Whereas for the period between November 7, 1996 and July 22, 
1997 both the old and new criteria are for application.

The veteran's original claim for VA compensation for a 
nervous condition was received on October 27, 1988 and has 
essentially remained in controversy since that time.  The 
Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

On March 16, 1989, the veteran underwent a VA exam.  The 
examiner diagnosed panic disorder with agoraphobia, 
considered moderate in severity for avoidance and severity of 
attacks.  The examiner was of the opinion that the veteran's 
social and industrial impairment a this time are considered 
to be definite to considerable by virtue of his frequent and 
incapacitating panic attacks.  In a statement dated December 
28, 1989, from a private physician, it was reported that the 
veteran had been under his care for the last several years 
with anxiety, panic attacks, depression, hypertension and 
diabetes mellitus.  He felt hat the veteran was probably 
disabled and unable to sustain any gainful employment from 
about 1980.  

The veteran underwent another PTSD Exam on April 26, 1994.  
The examiner reported that mental status exam was essentially 
unchanged from that noted in 1989.  The examiner reported 
that social and industrial impairment remained moderate to 
severe.  On April 29, 1994, the veteran was referred to 
Ridgeview Mobile Crisis Team after complaining of symptoms of 
depression and presenting with suicidal ideation.  PTSD and 
panic disorder with agoraphobia, moderate was diagnosed.  His 
current Global Assessment of Functioning (GAF) and highest 
GAF for past year was 60.

While a private physician opined that the veteran was unable 
to sustain gainful employment from about 1980, the veteran 
reported being employed for some years thereafter, which 
raises at least some question as to the reliability of that 
particular opinion.  Moreover, the private physician's 
opinion was predicated upon a combination of disabilities, 
some of which were not established as service connected 
during the relevant period at issue and which, therefore, 
cannot serve as a basis for determining the severity of his 
mental condition alone.  Finally, after careful review of all 
the available medical evidence received after his date of 
claim (from 1989 to 1994), the Board considers the GAF scores 
and the characterization of the veteran's mental disorder as 
relatively stable during the period prior to August 1997 to 
be more informative as to the extent of disability during 
that period.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

The Board notes that competent professionals entered GAF 
Scores.  The Court in Carpenter v. Brown, 8 Vet.App.240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.

The veteran's GAF score of 60 during the pertinent period 
reflects a condition only marginally worse than mild.  It 
certainly is indicative of not more than moderate 
symptomatology or moderate difficulty in social and 
occupational functioning which, at most, would equate to a 50 
percent rating.  The complete clinical records do not show 
that as a result of his mental disorder, there is severe 
social and industrial impairment (old) or occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and/or inability to establish and 
maintain effective relationships.  Although the veteran 
reported an episode of suicidal ideation in 1994, such was 
not considered so severe as to trigger a very low GAF score.  
The veteran did not manifest obsessional rituals, speech 
difficulties, continuous panic or depression, spatial 
disorientation, and/or neglect of personal appearance and 
hygiene consistent with a 70 percent disability evaluation 
under the new criteria.  As indicated by his GAF, he also 
does not meet the criteria of severe social and industrial 
impairment to qualify for a 70 percent disability evaluation 
under the old criteria either.  The preponderance of the 
evidence is against a rating in excess of 50 percent for his 
service connected mental disorder for the pertinent period.

The first evidence as to a worsening in the veteran's service 
connected mental condition was when examined by the VA in 
August, 1997.  The more recent evidence, such as that from 
the VAMC Nashville from April 3, 2001, shows the veteran 
diagnosed with PTSD and given a GAF of 45, which supports the 
continued 100 percent evaluation.  However, there is no 
evidence to support any higher evaluation prior to July 22, 
1997.  Therefore, entitlement to a higher evaluation for the 
period prior to July 22, 1997 is not warranted.

There is no competent evidence of record which indicates that 
the veteran's mental disorder during the pertinent period has 
caused marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for PTSD with panic 
attacks and agoraphobia for the period between October 27, 
1988 and July 22, 1997 is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

